Dear Ms. Carter:
You ask this office if you may continue to work as a full-time deputy clerk for the DeSoto Parish Clerk of Court if you are elected to the office of constable for District 3 in the Village of Converse.
The Louisiana Dual Officeholding and Dual Employment Law, R.S. 42:61,et seq., governs our response to your question. The law states, in pertinent part:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold
another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. . . . (Emphasis added).
An appointive office is defined by R.S. 42:62(2) as follows:
  (2) "Appointive office" means any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof. (Emphasis added).
The position of deputy clerk is established by constitutional provision in LSA-Const. Art. 5, § 28(A) (1974), providing:
  § 28. Clerks of Court
  Section 28. (A) Powers and Duties; Deputies. In each parish a clerk of the district court shall be elected for a term of four years.
  He shall be ex officio notary public and parish recorder of conveyances, *Page 2 
mortgages, and other acts and shall have other duties and powers provided by law. The clerk may appoint deputies with duties and powers provided by law and, with the approval of the district judges, he may appoint minute clerks with duties and powers provided by law. (Emphasis added).
LSA-C.C.P. Art 255 further establishes the position of deputy clerk and states:
  Art. 255. Deputy clerks and other employees
  Except as otherwise provided by law, a deputy clerk of a court possesses all of the powers and authority granted by law to the clerk, and may perform any of the duties and exercise any of the functions of the clerk.
  Deputy clerks and other employees of a clerk of court are subject to his direction and supervision, and shall perform the duties assigned to them by law, the court, and the clerk.
  The clerk of a court is responsible for the performance or nonperformance of their official duties by his deputies and other employees.
The position of deputy clerk is a local appointive office under R.S.42:62(2) because the position is specifically established by the constitution of this state and is filled by appointment by an elected public official.
You also state that you work as a full-time deputy clerk. "Full-time" is defined in R.S. 42:62(4) as "the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work".
Because of the prohibition contained in R.S. 42:63(D), which prohibits one from holding local elective office and full-time appointive office, you may not hold the full-time appointed position of deputy clerk and also serve as an elected constable.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY:__________________________
  KERRY L. KILPATRICK
  ASSISTANT ATTORNEY GENERAL
  KLK:arg